This suit originated in the justice court. From the judgment of that court there was an appeal to the county court at law, No. 1, of Dallas county, where the case was tried at a term, which the caption of the transcript shows began March 1, 1926, and ended May 1, 1926.
On March 9th the case was tried and judgment rendered in favor of appellee for $138.95, against appellant, Mouton, and the sureties upon his appeal bond.
On March 11th, appellant filed a motion for a new trial which was heard by the court on April 30, 1926, and upon such hearing the judgment previously rendered was reformed by reducing the recovery allowed appellee to $61.81. To the reformed judgment appellant, as shown by the record, excepted, and upon that date gave notice of appeal.
The appeal bond was approved and filed May 21, 1926. The record discloses that appellant was a resident of Dallas county. The term of court at which this case was tried, by law could, and in fact did, continue more than eight weeks. Chapter 24, p. 40, Act Thirty-Eighth Legislature, Regular Session. Being a resident of Dallas county, it was necessary for appellant to file his appeal bond within 20 days after notice of appeal was given on April 30, 1926. Article 2253, R.S.
This he failed to do, for which reason the appeal must be dismissed. It is so ordered.